DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 25-37 in the reply filed on 19 April 2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: The specification discloses “perflourooctanesulfonamide”, which appears to be a misspelling of “perfluoroctanesulfonamide”.
Appropriate correction is required.
Claim Objections
Claim 30 is objected to because of the following informalities: Claim 30 discloses the limitation “perflourooctanesulfonamide” in line 3, which appears to be a misspelling of “perfluoroctanesulfonamide”.  Appropriate correction is required.
Claim 52 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 44. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 25-27, 29-34, 36-37, and 44-52 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 25 discloses the limitation “the inner layer faces a user’s body while the outer layer faces away from the user’s body” in line 10. This is a positive recitation of a human organism, the user. Language such as “the inner layer is configured to face a user’s body” is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27, 29-34, 36-37, and 44-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "an outer layer" in line 7 and again in line 8. It is unclear if the recitation of “an outer layer” in line 8 is intended to refer back to the outer layer disclosed in line 7, or to refer to a separate outer layer. For purposes of examination, the recitation in line 8 will be considered to refer back to the outer layer disclosed in line 7.
Claim 31 recites the limitation “a fluid resistant laminate film” in lines 1-2. It is unclear if this limitation is intended to refer back to the fluid resistant laminate film optionally disclosed in lines 6-7 of claim 25, or a different film. For purposes of examination, the limitation of claim 31 will be considered to refer back to the laminate film disclosed in claim 25.
Claim 46 recites the limitation “wherein the protective insert is operatively attached to the inner, body-facing layer of the garment.” However, claim 25 discloses “an inner, body-facing layer” in line 3 that is comprised in the protective insert, not the garment. It is therefore unclear how the protective insert is attached to a layer also it comprises.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-27,29-34, 36-37, and 44-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Png et al. (2014/0025027).
With respect to claims 25, 27, and 29-31, Png discloses a protective insert 14 for a garment 10, as shown in figure 1A, comprising an inner, body-facing layer 100, a fluid-resistant laminate-film 300, and an outer layer 400, as shown in figure 5. The inner layer 100 is moisture-wicking, as disclosed in paragraph [0051], and comprises a fluid absorbent synthetic fiber, as disclosed in paragraph [0052]. The fluid-resistant laminate-film 300 comprises a laminate film, as disclosed in paragraph [0064], and is interposed between the inner layer 100 and outer layer 400, as shown in figure 5. The outer layer 400 is a fabric, as disclosed in paragraph [0068]. The inner layer 100 faces a user’s body while the outer layer 400 faces away from the user’s body in use, as disclosed in paragraph [0050]. 
Png discloses all aspects of the claimed invention with the exception of the inner layer being woven or knitted fabric, and the outer layer being treated with water repellent hydrocarbon polymer treatment.
Png remains silent as to the inner layer being a woven or knitted fabric, but discloses in paragraph [0055] that woven or knitted fabrics are suitable materials for the absorbent layers of the insert. The Examiner takes Official Notice that woven or knitted fabrics are well-known in the art to be inner layers of absorbent garments. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the inner layer of Png a woven or knitted fabric, since Png discloses these materials as suitable for use in the insert, and to achieve the predictable result of a soft, comfortable fabric layer in contact with the user’s skin.
Png discloses in paragraph [0068] that the outer layer may be treated to have any of described functional properties, and further discloses in paragraph [0072] that one of the functional properties is hydrophobicity achieved by the use of water-repellant treatment in the form of a hydrocarbon polymer, polyurethane, to prevent or minimize transmission of absorbed fluids. It would therefore have been obvious to one of ordinary skill in the art to treat the fibers of the outer layer of Png with a water-repellant hydrocarbon polymer treatment in order to prevent or minimize transmission of absorbed fluids.
With respect to claim 26, the garment is a swimwear garment, as disclosed in paragraph [0077].
With respect to claims 32 and 34, Png discloses all aspects of the claimed invention with the exception of the inner layer being hydrophilic and pre-treated to enhance the moisture-wicking capabilities. It is well-known in the art to pre-treat the inner layer of an absorbent insert with a surfactant to make the fabric hydrophilic and improve its moisture-wicking capabilities. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to pre-treat the inner layer of Png to make it hydrophilic and to enhance the moisture-wicking capabilities in order to achieve the predictable result of improving the passage of fluids through the inner layer to the absorbent layer.
With respect to claim 33, Png discloses all aspects of the claimed invention with the exception of the inner layer allowing for the spreading and drying of 5-10 mL of bodily secretions in less than 5-10 minues per 10 cm x 10 cm. Png discloses in paragraph [0051] that the inner layer allows for the spreading and distribution of bodily secretions across a greater area. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the inner layer of Png to allow for the spreading and drying of 5-10 mL of bodily secretions in less than 5-10 minues per 10 cm x 10 cm in order to achieve the predictable result of spreading bodily secretions across a greater area so they are distributed throughout the absorbent layer.
With respect to claims 36 and 47, the inner layer 100 comprises polyester fibers, as disclosed in paragraph [0052].
With respect to claim 37, the outer layer 400 comprises polyester or nylon fibers, as disclosed in paragraph [0068].
With respect to claims 44 and 52, Png discloses all aspects of the claimed invention with the exception of the inner layer having a thickness of no more than 2 mm. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the inner layer of Png with a thickness of no more than 2 mm to achieve the predictable result of an inner layer that is thin and does not feel bulky against the skin of a wearer.
With respect to claim 45, the outer layer 400 of the insert forms an outside layer of the garment, as shown in figure 5.
With respect to claim 46, the protective insert 14 is operatively attached to the garment 10, as show in figure 1A.
With respect to claim 48, the protective insert of claim 25 is comprised in a swimwear garment, as disclosed in paragraph [0077].
With respect to claim 49, the protective insert of claim 25 is comprised in an outerwear garment, as disclosed in paragraph [0077], which is worn when outside and active. The outerwear garment is therefore considered to fulfill the limitation of an active wear garment.
With respect to claim 50, the outer layer 400 forms an outside layer of the active wear garment, as shown in figure 5.
With respect to claim 51, the outer layer 400 forms an outside layer of the swimwear garment, as shown in figure 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 10,231,885; 4,352,356; 2016/0184146; and 2014/0039432 disclose absorbent garments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781